Citation Nr: 9905580	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  A notice of disagreement was received in March 1998, 
the RO issued a statement of the case in May 1998, and the 
veteran's substantive appeal was received in June 1998.

As a preliminary matter, the Board notes that this issue has 
been developed as framed in the issue portion of this 
decision.  However, in reviewing the veteran's claim, 
received at the RO in October 1997, it appears that he may be 
seeking secondary service connection for residuals of a left 
knee injury sustained in February 1995, in that the veteran 
stated that his left knee was weakened by the service-
connected shell fragment wounds, and that he would not have 
further injured his knee in February 1995 had it not been 
previously injured.  It appears that the RO has requested 
pertinent evidence from the veteran in connection with such a 
secondary claim, but it does not appear that any further 
action has been taken.  This matter is hereby referred to the 
RO for any necessary action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the left knee, is currently manifested by 
radiological evidence of a retained metallic foreign body 
laterally and is productive of no more than objective 
evidence of scarring, and subjective complaints of weakness 
in the left knee, as compared to the right knee.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 4.56, 4.73, 
Diagnostic Codes 5314, 5315 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left knee is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the record reveals that in an April 1971 rating 
decision, the veteran was granted service connection for a 
shell fragment wound of the left knee, moderate injury, 
Muscle Group XV.  A 10 percent evaluation was assigned from 
January 1971.  The 10 percent evaluation has remained in 
effect, and is the subject of this appeal.  

The April 1971 rating decision was based on evidence 
including the veteran's service medical records, and a post-
service VA examination report dated in April 1971.  The RO 
noted in its rating decision that the veteran was reported to 
have sustained wounds in action, although his service records 
did not reflect such.  The Board has reviewed the veteran's 
service medical records, and confirms the RO's findings.  
Although there is no record of in-service shell fragment 
wounds, the Board notes that the veteran served in Vietnam 
for seven months, and his service separation examination 
notes scars on the left knee and right arm.  Additionally, in 
the veteran's Report of Medical History, he reported being 
wounded in Vietnam.  Further, attached to the veteran's claim 
for increase is a copy of an October 1969 letter from the 
Department of the Army, indicating that the veteran was 
awarded a Purple Heart for wounds received in action.  Upon 
VA examination in April 1971, it was noted that there were 
two small scars on the left knee, one below the patella 
anterially, and one medially.  The veteran was also noted to 
have undergone a medial arthrotomy.  There was no swelling or 
tenderness of the knee, and normal range of motion.

As noted in the Introduction portion of this decision, in 
October 1997, the veteran submitted a claim for an increased 
rating for his left knee disability, based on an injury he 
sustained to his left knee in February 1995.  Essentially, 
the veteran contends that he would not have injured his left 
knee in February 1995, had it not been weakened by his 
service-connected residuals of a shell fragment wound.  The 
Board emphasizes that the veteran has not been granted 
service-connection for residuals of the February 1995 left 
knee injury.  Further, the focus of this appeal is solely the 
current nature and extent of the veteran's service-connected 
residuals of shell fragment wounds to the left knee.  In that 
regard, to the extent possible, the Board will not consider 
any left knee symptomatology that is specifically 
attributable to the veteran's intervening left knee injury. 

During the pendency of this appeal, the VA issued new 
regulations for evaluating disabilities due to muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73.  
See 62 Fed.Reg. 30235-30240 (1997) (hereinafter referred to 
as "amended" or "current" regulations).  Those regulations 
were made effective July 3, 1997.  Generally, where the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Although not determinative to the 
outcome of the present appeal, the Board notes that in Rhodan 
v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) (Haywood 
v. West, No. 97-25), the United States Court of Veterans 
Appeals (Court) emphasized that where compensation is awarded 
or increased "pursuant to any Act or administrative issue, 
the effective date of such an award or increase . . . shall 
not be earlier than the effective date of the Act or 
administrative issue."  Id. at 4; citing 38 U.S.C.A. 
§ 5110(g).  In short, the Court found that this rule 
prevented the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
Accordingly, in the present case, even if an increased rating 
were to be granted pursuant to the amended version of the 
regulations, if such were warranted, the effective date of 
that increase could not be prior to the effective date of 
that law change, or July 3, 1997. 

In the present case, in the May 1998 statement of the case, 
the RO set forth the amended version of the regulations; 
however, it is unclear whether the RO also considered the 
former version of the regulations at that time.  As such, the 
Board has considered whether the veteran would be prejudiced 
if the Board proceeded with appellate review of the claim, 
without RO consideration of his claim under both versions of 
the regulation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In that regard, as will be explained, the Board notes that in 
order to assign the veteran an increased evaluation for his 
left knee disability, which is currently considered 
moderately disabling, the evidence must demonstrate 
moderately severe symptomatology.  The Board has compared the 
previous version of the regulations affecting the disability 
under consideration in this appeal with the current version 
of the regulations.  See 38 C.F.R. §§  4.56, 4.73 (1998); cf. 
38 C.F.R. §§ 4.47-4.56, 4.73 (1996).  Although the current 
regulations for evaluating muscle disabilities have been 
consolidated and rephrased, the elements for consideration in 
determining the degree of disability have not changed.  
Therefore, as there have been no substantive changes in the 
regulations that would alter the analysis for rating the 
veteran's disability on appeal, the Board will proceed with 
disposition of this appeal.  

The veteran's left knee disability is currently evaluated 
under the criteria for impairment of Muscle Group XV.  
38 C.F.R. § 4.73, Diagnostic Code 5315.  The muscles involved 
in Muscle Group XV include the muscles of the mesial thigh 
group:  1) adductor longus; 2) adductor brevis; 3) adductor 
magnus; and, 4) gracilis.  The functions affected by these 
muscles include adduction of the hip; flexion of the hip; and 
flexion of the knee.  The currently assigned 10 percent 
rating for the veteran's left knee disability reflects a 
moderate disability.  The next highest evaluation available 
under Diagnostic Code 5315 is a 20 percent evaluation, which 
is assigned for a moderately severe disability.  

The Board notes that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  In rating muscle injuries under 
diagnostic codes 5301 through 5323, such disabilities shall 
be classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (d).  

Under VA regulations, a "moderate" disability of muscles 
results from a type of injury that is through and through or 
a deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, as described above, particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
38 C.F.R. § 4.56 (d)(2)(ii).  The objective findings must 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2)(iii).

VA regulations provide that a "moderately severe" 
disability of muscles shall represent a type of injury 
manifested by a through and through or deep penetrating wound 
by a small high velocity missile or a large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts and intermuscular scarring.  38 C.F.R. § 4.56 
(d)(3)(i).  There must be service department records or other 
evidence showing hospitalization for a long period for 
treatment of the wound, as well as a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, as described above, and, if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. 
§ 4.56 (d)(3)(ii).  Finally, there must be entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3)(iii).

Reviewing the veteran's residuals of a shell fragment wound 
to the left knee, in conjunction with the above-noted rating 
criteria and medical evidence, the Board finds that the 
current 10 percent evaluation is appropriate and the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent at this time.  While there does not 
appear to be any available service medical records of the 
veteran's original injury, the medical evidence of record 
dated closest in time to the inception of the shell fragment 
wound injury to the left knee reveal no more than scarring on 
the left knee.  In this regard, VA examination in April 1971 
two small scars, but no tenderness, swelling, loss of range 
of motion.

More recently, in February 1998 the veteran underwent a VA 
examination and was diagnosed with a postoperative shell 
fragment wound of the left knee with foreign body seen on x-
ray.  The examination revealed that there had been no tissue 
lost due to the left knee shell fragment wound injury; the 
muscle group involved was identified as the rectus femoris 
muscle.  The examiner noted the veteran's complaints of 
weakness in the left knee, as compared to the right, but this 
was not demonstrated on examination.  The veteran had a 
slight muscle bulging on top of the scar, but this was not 
incorporated within the scar, and it was not specified 
whether such was due to the original shell fragment wound, or 
the intervening February 1995 injury.  There was no limited 
motion due to pain, no muscle contractures felt, and the 
veteran could squat and heel-toe walk with a normal gait.  As 
noted above, an x-ray revealed a metallic foreign body in the 
left knee laterally, but there was no evidence of fracture or 
dislocation.  

The record also contains private medical records from the 
Wichita Clinic, reflecting treatment in January 1995, and the 
Wesley Medical Center, reflecting treatment from January 1995 
to May 1995.  However, those records concern the veteran's 
1995 left knee injury, and they appear entirely silent as to 
the veteran's residuals of a shell fragment wound to the left 
knee.

As noted earlier, the focus of this appeal is the condition 
of the veteran's service-connected residuals of a shell 
fragment wound to the left knee, and not the intervening 
February 1995 injury.  At any rate, there simply does not 
appear to be any symptomatology of the left knee which shows 
that the criteria noted above for a moderately severe rating 
for a muscle injury have been met.  See 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5315.  The Board also notes here that 
the examiner who conducted the February 1998 VA examination 
commented that the specific muscle group was the rectus 
femoris muscle.  This particular muscle is addressed by 
Diagnostic Code 5314 for Muscle Group XIV which provides for 
a 30 percent rating for moderately severe disability (as 
opposed to a 20 percent rating for moderately severe 
disability under Diagnostic Code 5315).  A 10 percent rating 
is warranted for moderate disability under Diagnostic Code 
5314 (just as with Diagnostic Code 5315.  Accordingly, no 
different result is warranted in the present case since the 
preponderance of the evidence is against a finding of 
moderately severe disability at this time so as to warrant a 
rating in excess of 10 percent under either Diagnostic Code. 

In short, based on the medical evidence of record, the Board 
concludes that the veteran's residuals of a shell fragment 
wound to the left knee is properly rated as 10 percent 
disabling, reflecting a moderate degree of impairment, and 
the evidence is not reflective of a moderately severe 
disability.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5313.  Furthermore, the Board finds that there is no evidence 
of tender or painful scarring, attributed to the residuals of 
shell fragment wounds, such that an evaluation in excess of 
10 percent would be warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which evaluates scars based on the 
limitation of motion of the part affected.  Additionally, the 
Board finds that there is no persuasive evidence of 
additional functional loss due to pain, weakness, 
incoordination or fatigue, including on flare-ups, to 
otherwise establish a basis for assignment of a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7 (1995).  In this regard, it was specifically 
noted at the February 1998 examination that there was no 
limitation of motion due to pain and no weakness shown on 
examination.  

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left knee, and the appeal is 
denied.  In reaching this decision, the Board has considered 
the complete history of the veteran's disabilities, as well 
as the current clinical manifestations of this disability and 
its effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Moreover, there is 
not such a state of balance between the positive evidence and 
the negative evidence to otherwise provide a basis for 
favorable resolution of the veteran's appeal.  38 U.S.C.A. 
§ 5107(b).  Should the veteran's disability increase in 
severity, of course, he may advance a new increased rating 
claim.  

Finally, the record does not reflect, nor is it contended 
otherwise, that the veteran's residuals of shell fragment 
wounds to the left knee interfere with his ability to obtain 
and retain employment.  In any event, the Board emphasizes 
that the VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity, and there is no 
evidence of record that the veteran's left knee disability 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned 10 percent 
evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, there 
is no basis for extra-schedular consideration, and, hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

